State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 18, 2015                     519590
________________________________

In the Matter of STEPHEN J.
   MEIER,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

VILLAGE OF CHAMPLAIN ZONING
   BOARD OF APPEALS,
                    Respondent.
________________________________


Calendar Date:   April 27, 2015

Before:   McCarthy, J.P., Lynch, Devine and Clark, JJ.

                             __________


     Stephen J. Meier, Champlain, appellant pro se.

     Justin R. Meyer, Plattsburgh, for respondent.

                             __________


Clark, J.

      Appeal from a judgment of the Supreme Court (Muller, J.),
entered October 31, 2013 in Clinton County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent denying
petitioner's application for an interpretation of the Village of
Champlain's Zoning Code.

      Petitioner owns a residence in the Village of Champlain,
Clinton County where, beginning in 2011, he kept several
chickens. Pursuant to the Village of Champlain Zoning Code,
petitioner's home is located in a residential district and, in
2013, the Zoning Enforcement Officer for the Village, Michael
Tetreault, notified petitioner that he was not allowed to keep
chickens at his residence as such use was considered agricultural
                              -2-                519590

and not permitted in a residential zoning district. In response,
petitioner applied to respondent for an appeal, seeking an
interpretation of the Village Zoning Code and an appeal from
Tetreault's decision. Following a meeting of respondent,
petitioner's application was denied and Tetreault's
interpretation was affirmed. Petitioner subsequently commenced
this CPLR article 78 proceeding seeking to annul respondent's
determination. Supreme Court dismissed the petition and
petitioner now appeals.

      We affirm. Generally, a zoning board's interpretation of a
zoning law is afforded great deference and will only be disturbed
"if it is irrational or unreasonable" (Matter of Mack v Board of
Appeals, Town of Homer, 25 AD3d 977, 980 [2006]; accord Matter of
Subdivisions, Inc. v Town of Sullivan, 92 AD3d 1184, 1185 [2012],
lv denied 19 NY3d 811 [2012]). However, "no deference is
required if the question is merely the pure legal interpretation
of an ordinance" (Matter of Salton v Town of Mayfield Zoning Bd.
of Appeals, 116 AD3d 1113, 1114 [2014]; see Matter of
Subdivisions, Inc. v Town of Sullivan, 92 AD3d at 1185).
Further, zoning laws are "strictly construed against the
municipality that enacted them and 'any ambiguity in the language
employed must be resolved in favor of the property owner'"
(Matter of Subdivisions, Inc. v Town of Sullivan, 92 AD3d at
1185, quoting Matter of Bonded Concrete v Zoning Bd. of Appeals
of Town of Saugerties, 268 AD2d 771, 774 [2000], lv denied 94
NY2d 764 [2000]; see Matter of Salton v Town of Mayfield Zoning
Bd. of Appeals, 116 AD3d at 1114).

      Here, Village of Champlain Zoning Code § 119-20 (B) states
that the permitted uses in an R1 residential district are "one-
and two-family dwellings" and "accessory uses." The code allows
for accessory uses that are "of a nature customarily incidental
and subordinate to the principal use of the structure, such as
garages, outbuildings, swimming pools, energy collection devices
and the keeping of domesticated animals" (Village of Champlain
Zoning Code § 119-16). The code also defines "agriculture" as
"[t]he use of land for agricultural purposes, including tilling
of the soil, dairying, pasture, apiculture, arboriculture,
horticulture, floriculture, viticulture, forestry, animal and
poultry husbandry and the necessary accessory uses for packing or
                              -3-                519590

storing of products" (Village of Champlain Zoning Code § 119-16).
The code further states that "[a]ny use not listed as permitted
[w]ithin a [z]oning district is assumed to be prohibited in that
[z]oning district" (Village of Champlain Zoning Code § 119-191).

      Insofar as petitioner seeks an interpretation of the
Village of Champlain Zoning Code to determine whether the keeping
of chickens fell within a permissible accessory use or an
impermissible agricultural use, the question before us is purely
legal. In this regard, respondent affirmed Tetrault's
interpretation of the code as classifying the keeping of chickens
as an agricultural use and determined that such use was not
permitted in a residential zone. Because poultry husbandry is
included in the definition of agriculture (see Village of
Champlain Zoning Code § 119-16), this interpretation was neither
irrational nor unreasonable (see Matter of Salton v Town of
Mayfield Zoning Bd. of Appeals, 116 AD3d at 1114-1115; Sarris v
Town of Clifton Park, 38 AD3d 981, 983 [2007], lv denied 8 NY3d
814 [2007]). Accordingly, reversal is not warranted.

      Petitioner's remaining contentions, to the extent that they
are properly before us, have been examined and found to be
without merit.

     McCarthy, J.P., Lynch and Devine, JJ., concur.
                        -4-                  519590

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court